United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2254
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Jeffery Lavelle Stovall, also known as * District of Minnesota.
Mr. Moe, also known as Lil Moe,         *
                                        *       [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: December 28, 2006
                                Filed: January 8, 2007
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Jeffery Lavelle Stovall (Stovall) appeals the sentence imposed by the district
     1
court after he pled guilty to aiding and abetting the possession of a firearm in
furtherance of a drug-trafficking crime, in violation of 18 U.S.C. §§ 924(c)(1) and 2.
His counsel moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967), asserting Stovall’s 132-month prison sentence is unfairly severe.



         1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
       In his written plea agreement, Stovall expressly waived the right to appeal,
directly or collaterally, any sentencing issue, except for a claim of ineffective
assistance of counsel. At the plea hearing, Stovall acknowledged the plea agreement
and confirmed the appeal waiver. We conclude the appeal waiver is valid, and we
enforce it. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(court should enforce appeal waiver and dismiss appeal where it falls within scope of
waiver, both plea agreement and waiver were entered into knowingly and voluntarily,
and no miscarriage of justice would result; one important way the district court can
ensure plea agreement and appeal waiver are knowing and voluntary is to properly
question defendant about his decision to enter agreement and to waive right to appeal);
see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per
curiam) (enforcing appeal waiver in Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues falling outside the scope of the
appeal waiver. Accordingly, we dismiss the appeal and grant counsel’s motion to
withdraw.
                      ____________________________




                                         -2-